Title: To George Washington from Robert R. Livingston, 25 October 1776
From: Livingston, Robert R.
To: Washington, George



Dear Sir
Albany 25th Octr 1776

The Convention having thought it proper to direct me to repair to this place, in order to give (in concurrence with some other Gent.) every necessary support to the northern army, I did not receive your Excellencys favor till this day.
I am extreamly affected at the wants under which the army labour, & your Excellency may depend on my utmost endeavours to remove them, I can at present only suggest my Ideas on that subject to Gent. who have influence at Convention, as nothing can be done at this place. Flour I believe may readily be procured in Pensilvania & New Jersey, which, as it must cross at Mount Washington may be applied to the present use of the army while that furnished by this state may be sent to the White plains or to such other place as your Excellency thinks it proper to provide magazines at. It would be easy to send down immediate supplies of flour from this part of the Country, were it not for the wants of the northern army, which has not above fifteen days provision on hand, without making any allowance for the

militia, who are marching in daily. this is truly alarming in a country where it is by no means impracticable to cut of supplies & where the utmost vigilence is necessary to keep open the communication. However I would not have your Excellency uneasy on this acct as the Committee of Albany (having distributed the business among the different members of their body) have made such exertions, & been so well seconded by Genl Schuyler, that I am in great hopes in a few days to have nothing to fear on that score. Nor can I doubt if proper measures are adopted that the southern army will be supplied with facility, as I am well satisfied that the stock of provisions in the Country is much more than sufficient to answer all their demands, and at any rate it must be had. Your Excellency ⟨by⟩ making use of the power vested in you by some ⟨re⟩solutions that past in Convention before I left Fi⟨sh⟩kill relative to the grain & stock in west Chester County, may I am persuaded obtain a present supply of every thing but flour. & tho’ the teams there are none of the best, yet if your Excellency will give orders for pressing them, so many may be obtained as to make the quantity compensate for the quality. In the mean while more effectual measures will be taken to supply you with waggons. Teams can only be got from Connecticut in any numbers.
Tho the White Plains is a very proper place for provisions designed for immediate use, yet I would submitt it to your Excellency, whether your grand magazines should not be within, or beyond the highlands? If that should seem too remote, I would recommend some place on the north side of Crotons river near pines bridge, as the Country there is very rough & secured by a river, at the same time that it lays upon a great road.
The measures your Excellency has taken to secure the passes & prevent the enimy from getting above you, appear to me extreamly judicious, & I doubt not will be attended with the desired effect, especially if the number of the troops sent to the white plains & the Highlands can be magnified to the enimy, by any of those artifices usual in war.
I shall always esteem it a peculiar happiness, if (as you politely suppose) my knowl⟨edge of the⟩ country can in any way contribute to its ⟨preser⟩vation, or be of the least service to your Ex⟨cellency⟩ and shall therefore take the liberty your Excellency so oblidgingly gives me, to suggest whatever may in any measure tend to either of these valuable purposes. I have the honor to be With the greatest respect & esteem Your Excellencys Most Obt Hum: Servt

Robt R. Livingston

